Citation Nr: 1003884	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  05-30 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

1.  Entitlement to a compensable disability rating for tinea 
cruris and tinea pedis for the period of the appeal prior to 
February 11, 2004.  

2.  Entitlement to a compensable disability rating for tinea 
cruris and tinea pedis for the period of the appeal from 
February 11, 2004, to February 10, 2005.

3.  Entitlement to a compensable disability rating for tinea 
cruris and tinea pedis for the period of the appeal from 
February 11, 2005, to May 25, 2009.

4.  Entitlement to a disability rating in excess of 10 
percent for tinea cruris and tinea pedis for the period of 
this appeal as of May 26, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Boston, Massachusetts.  The issue before the Board 
today was remanded in December 2008 for further evidentiary 
and procedural development.  As discussed below, the Board 
finds that there was substantial compliance with its remand; 
thus, it may proceed with a decision at this time.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned Veterans Law 
Judge in October 2008; a transcript of that hearing is 
associated with the claims folder.


FINDINGS OF FACT

1.  For the period of the appeal prior to February 11, 2004, 
the Veteran's tinea cruris and tinea pedis was manifested by 
an itchy rash affecting his groin and feet which constitutes 
15 percent of his total body surface area; there is no 
indication of any involvement of exposed areas, scarring, or 
treatment with systemic therapies such as corticosteroids or 
other immunosuppressive drugs.

2.  For the period of the appeal from February 11, 2004, to 
February 10, 2005, the Veteran's tinea cruris and tinea pedis 
was manifested by an itchy rash affecting his groin and feet 
which constitutes 15 percent of his total body surface area; 
there is evidence of treatment with a systemic therapy, 
namely oral terbinafine, for twelve weeks out of 12-month 
period.

3.  For the period of the appeal from February 11, 2005, 
through the present, the Veteran's tinea cruris and tinea 
pedis has been manifested by an itchy rash affecting his 
groin and feet which constitutes 15 percent of his total body 
surface area; there is no indication of any involvement of 
exposed areas, scarring, or treatment with systemic therapies 
such as corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating, and no 
higher, for tinea cruris and tinea pedis have been met for 
the period of the appeal prior to February 11, 2004.  
38 U.S.C.A. §§ 1155, 7105 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 and 7813 (2009).

2.  The criteria for a 30 percent disability rating for tinea 
cruris and tinea pedis, and no higher, have been met for the 
period of the appeal from February 11, 2004, to February 10, 
2005.  38 U.S.C.A. §§ 1155, 7105 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 and 7813 (2009).

3.  The criteria for a 10 percent disability rating, and no 
higher, for tinea cruris and tinea pedis have been met for 
the period of the appeal from February 11, 2005, to May 25, 
2009.  38 U.S.C.A. §§ 1155, 7105 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 and 7813 (2009).

4.  The criteria for a disability rating in excess of 10 
percent for tinea cruris and tinea pedis have not been met 
for the period of the appeal as of May 26, 2009.  38 U.S.C.A. 
§§ 1155, 7105 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7806 and 7813 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  A June 2004 letter expressly told him 
to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in June 2004 and September 2008 satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, these letters advised the 
Veteran what information and evidence was needed to 
substantiate the increased rating claim decided herein.  They 
also requested that he provide enough information for the RO 
to request records from any sources of information and 
evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

Although the June 2004 and September 2008 VCAA letters were 
sent to the Veteran after the April 2004 RO rating decision, 
the Board finds there to be no error because the Veteran has 
not identified how failure to provide this notice prior to 
the initial adjudication has prejudiced him.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  Furthermore, the Board 
observes that any potential prejudice is rendered harmless by 
the fact that the notice provided in these letters fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Moreover, the Veteran was provided an 
additional opportunity to submit evidence and argument in 
support of his claim following receipt of the September 2008 
letter and the claim was readjudicated in a June 2009 
supplemental statement of the case.  See Pelegrini, 18 Vet. 
App. at 120; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(a (supplemental) statement of the case that complies with 
all applicable due process and notification requirements 
constitutes a readjudication decision).

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2009).  In this regard, the Veteran's service 
treatment records are associated with the claims folder, as 
well as all relevant VA and non-VA treatment records.  The 
Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
this claim.  

The Veteran was afforded two VA dermatology examinations 
during this appeal for the specific purpose of evaluating the 
current manifestations and severity of his service-connected 
skin disability.  The December 2003 and May 2009 examination 
reports reflect that a review of the claims file was 
completed in conjunction with a physical examination of the 
Veteran and all relevant and pertinent findings were 
reported, including any functional impact on the Veteran's 
daily life and employment.  Relevant to the Veteran's 
increased rating claim, the December 2003 VA examination did 
not provide information regarding the total percentage of 
affected areas of the body.  As such, the Board remanded this 
appeal in December 2008 to obtain an examination which 
contained this information.  The December 2008 examination 
report reflects that such findings were reported.  Thus, the 
Board finds that the Veteran was provided with an examination 
that is adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2009).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (VA must ensure that any VA examination undertaken 
during an appeal is adequate for rating purposes).  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected skin disability.  The Board has found nothing in 
the historical record that would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 
(2009).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

The Veteran's service-connected tinea cruris and tinea pedis 
is rated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2009).  His claim for an increase in the assigned disability 
rating was received in August 2003.  

Diagnostic Code 7806 pertains to dermatitis and provides for 
a noncompensable disability rating when the skin condition 
covers less than 5 percent of the entire body or exposed 
areas affected and no more than topical therapy is required.  
A 10 percent rating is assignable when the skin condition 
covers at least 5 percent but less than 20 percent of the 
entire body or exposed areas affected, or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
less than six weeks during the past 12-month period.  Ratings 
in excess of 10 percent require evidence of a skin condition 
covering at least 20 percent of the entire body or exposed 
areas affected, or use of systemic therapy such as 
corticosteroids or other immunosuppressive drugs for at least 
6 weeks during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2009).  Alternatively, the Board should 
rate as disfigurement of the head, face, or neck (Diagnostic 
Code 7800) or scars (Diagnostic Codes 7801 to 7805) depending 
upon the predominant disability.  Id.  

Historically, the Veteran was in receipt of a noncompensable 
disability rating for his service-connected tinea cruris and 
tinea pedis.  Following the Board's December 2008 Remand, the 
Veteran was evaluated by the VA on May 26, 2009.  Based on 
the results of this examination, the RO increased the 
assigned disability rating to 10 percent.  The effective date 
chosen by the RO for this increase was May 26, 2009, the date 
of his VA examination.  

A review of the May 26, 2009, VA examination report reveals 
that the Veteran complained of chronic problems with a rash 
in his groin and between his toes.  He also reported that he 
had previously used topical therapies as well as an oral 
anti-fungal, but that he had stopped all treatment.  The VA 
examiner noted that the chronicity of the Veteran's 
disability was well-documented in the contemporaneous medical 
record.  Following an examination of the Veteran, the 
examiner diagnosed the Veteran with active tinea cruris and 
tinea pedis which affected 15 percent of his total body 
surface.  The examiner indicated that no exposed areas were 
affected and that his skin disability was not manifested by 
oozing or crusting; there was no functional impairment as a 
result of his service-connected skin disability.  

Initially, the Board observes that none of the remaining 
medical or lay evidence of record contains information 
regarding the percentage of his body surface area affected by 
tinea cruris and tinea pedis.  However, the Veteran has 
complained throughout this appeal of an itchy rash affecting 
his groin and feet.  Moreover, he testified at the October 
2008 Board hearing that this rash never really disappears and 
that it has remained relatively stable over the last two to 
three years.  Such lay statements are competent evidence 
regarding his symptomatology throughout this appeal.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a 
lay person is competent to report information of which he has 
personal knowledge, i.e., information that he can gather 
through his senses).  Furthermore, his own lay assessment is 
supported by medical evidence of record which reflects that 
active tinea cruris and tinea pedis has been observed in his 
groin and between his toes throughout this appeal.  See VA 
Examination Report dated in December 2003; VA Dermatology 
Note dated in April 2006.  Thus, his statements are found to 
be credible.  

With consideration of the foregoing lay and medical evidence, 
the Board is of the opinion that the total area of the 
Veteran's body affected by service-connected tinea cruris and 
tinea pedis has remained fairly constant throughout this 
entire appeal.  Therefore, affording all reasonable doubt in 
favor of the Veteran, the Board concludes that the estimate 
provided in the May 2009 VA examination should be applied to 
the entirety of this appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  As 
such, the competent evidence demonstrates tinea cruris and 
tinea pedis affecting 15 percent of the total body surface 
area throughout this appeal, thereby entitling the Veteran to 
no less than a 10 percent disability rating.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  

In accordance with the Court's holding in Hart v. Mansfield, 
21 Vet. App. 505 (2007), the Board has considered whether the 
Veteran is entitled to a rating in excess of 10 percent at 
any time during this appeal.  As noted above, higher ratings 
are available under Diagnostic Code 7806 when the evidence 
shows that the service-connected skin disability covers at 
least 20 percent of the entire body or exposed areas 
affected, or that it is treated with systemic therapy such as 
corticosteroids or other immunosuppressive drugs for at least 
6 weeks during the past 12-month period.

Throughout this appeal the Veteran has reported treatment 
with topical anti-fungal therapies and over-the-counter 
medications.  The use of topical therapies is also reflected 
in his VA treatment records.  However, also evident in the 
medical evidence of record is the use of an oral medication, 
namely, terbinafine, for a three-month period beginning on 
February 11, 2004.  See VA Medication List printed in April 
2006; VA Dermatology Note dated in April 2006.  See also 
Hearing Transcript dated in October 2008.  

Terbinafine is defined as a synthetic antifungal compound 
used both topically and orally in the treatment of various 
forms of tinea and onychomycosis.  See Dorland's Illustrated 
Medical Dictionary, 1866 (30th ed. 2003).  The Board 
acknowledges that it is not a corticosteroid or 
immunosuppressive drug.  However, the diagnostic criteria do 
not expressly limit qualifying systemic therapies to 
corticosteroids and immunosuppressive drugs.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  And terbinafine in its oral 
form can be considered a systemic therapy because its effects 
cannot be limited to a targeted area but are rather 
distributed throughout the body, including the infected 
areas.  See Dorland's Illustrated Medical Dictionary at 1848 
(systemic is defined as pertaining to or affecting the body 
as a whole).  The Veteran is therefore entitled to a 30 
percent disability rating for the period from February 11, 
2004, to February 10, 2005, because there is competent 
evidence of treatment with systemic therapy for more than six 
weeks during a 12-month period.  

The Board finds that a disability rating in excess of 30 
percent is not warranted, however, because use of terbinafine 
was limited to twelve weeks during a 12-month period.  This 
period represents only one-quarter (or twenty-five percent) 
of the applicable 12-month period; thus, it cannot be said 
that this therapy was constant or near-constant.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806.  Similarly, the 30 
percent disability should not continue past February 10, 
2005, because there is no indication that any systemic 
therapies were prescribed for any 12-month period following 
the 12-month period dated from February 11, 2004, through 
February 10, 2005.  Rather, the only therapies used prior to 
February 11, 2004, and after February 10, 2005, appear to be 
topical creams which do not entitle the Veteran to a rating 
in excess of 10 percent.  

In sum, the Board concludes that the Veteran is entitled to a 
10 percent disability rating, and no more, for the period of 
this appeal prior to February 10, 2004.  As of February 11, 
2004, the competent evidence supports a disability rating of 
30 percent, and no higher, for a 12-month period.  As of 
February 11, 2005, the competent evidence still supports a 10 
percent disability rating, but no higher.  As discussed 
above, this determination reflects consideration of both 
medical evidence of record and the Veteran's own lay 
assertions regarding the symptomatology he has observed and 
experienced throughout this appeal.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (Board must 
address veteran's lay assertions).  The Board acknowledges 
that the Veteran may feel entitled to a higher rating than 
those awarded in this decision.  However, it must consider 
the entire evidence of record when analyzing the criteria 
laid out in the Rating Schedule.  In the present case, the 
Veteran's lay statements have been thoroughly discussed and 
analyzed in light of the objective medical findings of 
record, and even when considered alone do not support higher 
ratings.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board notes that 38 C.F.R. § 4.118, Diagnostic Code 7813 
(2009) expressly applies to dermatophytosis, including tinea 
pedis and tinea cruris.  However, this diagnostic code 
indicates that such disabilities should be rated as 
disfigurement of the head, face or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801 to 7805), or dermatitis 
(Diagnostic Code 7806).  There is no indication that the 
Veteran's tinea cruris or tinea pedis involves his head, face 
or neck, nor is there any evidence of scarring as a result of 
this skin disability.  As such, Diagnostic Code 7806 is for 
application, and the diagnostic criteria contained in this 
diagnostic code have already been applied.  There is no 
competent evidence of any symptomatology or functional 
impairment which might be more appropriately rated according 
to other diagnostic criteria.  As such, the Board is 
satisfied that all potentially applicable diagnostic codes 
have been considered.  

Finally, the Board notes that the above determination is 
based upon application of the Rating Schedule to the 
Veteran's service-connected disability.  The purpose of the 
Rating Schedule is to compensate a veteran for the average 
impairment in earning capacity resulting from his service-
connected disability.  38 C.F.R. § 4.1 (2009).  Generally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illness proportionate to the severity of the 
disability.  Id.  However, in some cases a disability may 
present exceptional or unusual circumstances with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b) (2009).  In these cases, a referral for 
consideration of an extraschedular rating is warranted.  Id.  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a veteran is entitled 
to an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, the Board must compare the level of severity and 
symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the Veteran's 
disability level and symptomatology, then his disability 
picture is contemplated by the Rating Schedule.  Id. 

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular rating for skin disabilities is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's tinea cruris and tinea pedis 
with the established criteria found in 38 C.F.R. § 4.118 
shows that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology.  As discussed 
above, the rating criteria considers focuses on the 
symptomatology associated with the Veteran's disability, the 
treatments used, and the total area affected by his skin 
condition.  

The Board further observes that, even if the available 
schedular rating for the disability is inadequate (which it 
manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  In this regard, the record does not 
show that he has required frequent hospitalizations for his 
skin disability during the present appeal period.  
Additionally, the Veteran himself has not mentioned any 
occupational impairment due to his skin disease, and the May 
2009 VA examiner expressly stated that there was no 
functional impairment due to tinea cruris and tinea pedis.  

In short, there is nothing in the record to indicate that the 
disability picture associated with this service-connected 
disability is not contemplated by the schedular rating 
criteria, nor is there any indication that it causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  The Board 
therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

The principles of reasonable doubt have been considered in 
this determination and have been applied where appropriate.  
In those cases where the benefit of the doubt rule is not 
applied the Board finds that it does not apply because a 
preponderance of the evidence is against the assignment of a 
higher rating.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  




	(CONTINUED ON NEXT PAGE)


ORDER

A 10 percent disability rating is granted for tinea cruris 
and tinea pedis for the period of this appeal prior to 
February 11, 2004.  

A 30 percent disability rating is granted for tinea cruris 
and tinea pedis for the period of this appeal from February 
11, 2004, to February 10, 2005.

A 10 percent disability rating is granted for tinea cruris 
and tinea pedis for the period of this appeal from February 
11, 2005, to May 25, 2009.

Entitlement to a disability rating in excess of 10 percent 
for tinea cruris and tinea pedis for the period of this 
appeal as of May 26, 2009, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


